As filed with the Securities and Exchange Commission on May 19, 2011 Registration No.333-170408 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post Effective Amendment No. 1 to the FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HARMONY METALS, INC. (Exact name of registrant as specified in its charter) FLORIDA (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 27-1230588 (I.R.S. Employer Identification No.) 6538 Collins Avenue, Suite 476, Miami, Florida33141(501)639-1909 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) OLIVIA G. RUIZ Chairman of the Board, Chief Executive Officer, President and Treasurer 6538 Collins Avenue, Suite 476
